The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Objections
Claim 15 is objected to because of the following informalities:  
Regarding claim 15:
	Claim 15 includes the limitation “wherein the shield ring is disposed between the confinement plate and the substrate support”. Based on the drawings, applicant appears to mean “wherein the shield ring is disposed between the confinement plate and the chamber liner”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2004/0182833) in view of Kadkhodayan et al (US 2009/0200269) and Li et al (US 2001/0000104).
Regarding claim 1:
	Fink teaches a process kit for use in a process chamber (101) [fig 2 & 00026], comprising: a chamber liner (104/108) having a tubular body with an upper portion (upper liner, 104) and a lower portion (lower liner, 108) [fig 2 & 0018]; a confinement plate (baffle plate, 105) coupled to the lower portion of the chamber liner (108) and extending radially inward (see fig 2) from the chamber liner (104/108), wherein the confinement plate (105) includes a plurality of slots (plurality of holes) [fig 2 & 0020]; and a shield ring (shield ring, 117) disposed within the chamber liner (104/108) [fig 2 & 0022].
	Fink does not specifically teach a plurality of ground straps coupled to the shield ring at a first end of each ground strap of the plurality of ground straps and to a conductive structure at a second end of each ground strap. 
	Kadkhodayan teaches a plurality of ground straps (at least one flexible coated member, 246) coupled to the shield ring (conductor ring, 222) at a first end of each ground strap of the plurality of ground straps (see fig 1 and 5) and to a conductive structure (electrically conductive part) at a second end of each ground strap (see fig 1 and 5) [fig 1, 5 & 0022].
	Fink and Kadkhodayan are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the process kit of Fink with a plurality of ground straps coupled to the shield ring and a conductive structure, as in Kadkhodayan, because such a configuration provides a short RF return path for plasma, while allowing the substrate support assembly to move vertically within the chamber [Kadkhodayan – 0022].
Fink modified by Kadkhodayan does not specifically teach the conductive structure is the confinement plate.
Li teaches a conductive structure (conductor) is the confinement plate (perforated plasma confinement ring, 222) [fig 3 & 0029].
Modified Fink and Li are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the conductive structure of modified Fink to be the confinement plate, as in Li, to allow for the confinement plate to be coupled to ground in order to substantially remove electrons from the plasma and the plasma density is reduced, thereby increasing ion energy to produce a better etch [Li – 0020].
The limitations “movable between the upper portion of the chamber liner and the lower portion of the chamber liner” and “to maintain electrical connection between the shield ring and the chamber liner when the shield ring moves” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claims 6-7:
	Modified Fink teaches each one of the plurality of ground straps (at least one flexible coated member, 246) includes an upper plate (270 connected to 222), a lower plate (270 connected to electrically conductive part), and a metal strap (flexible metal strap, 233) therebetween [Kadkhodayan - fig 1, 5 & 0022, 0043]; and wherein the upper plate (270 connected to 222) is coupled to the shield ring (222) and the lower plate (270 connected to electrically conductive part) is coupled to the conductive structure (electrically conductive part) [Kadkhodayan - fig 1, 5 & 0022, 0043]. 
Modified Fink does not specifically teach the conductive structure is the confinement plate.
Li teaches a conductive structure (conductor) is the confinement plate (perforated plasma confinement ring, 222) [fig 3 & 0029].
Modified Fink and Li are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the conductive structure of modified Fink to be the confinement plate, as in Li, to allow for the confinement plate to be coupled to ground in order to substantially remove electrons from the plasma and the plasma density is reduced, thereby increasing ion energy to produce a better etch [Li – 0020].
Regarding claim 15:
	Fink teaches a process chamber (chamber, 101) [fig 2 & 0026], comprising: a chamber body (structure of 101) having an interior volume (interior of 101) therein [fig 2 & 0026]; a showerhead (shower head, 122) disposed in the interior volume (interior of 101) to provide a process gas to the interior volume (for process gas injection) [fig 2 & 0023]; a substrate support (chuck, 111) disposed in the interior volume opposite (interior of 101) the showerhead (122) to support a substrate (substrate, 102), wherein the substrate support (111) is configured to move vertically from a first position to a second position, wherein the second position is closer to the showerhead than the first position (vertically moves) [fig 2 & 0021]; a chamber liner (104/108) coupled to the chamber body (structure of 101) and disposed about the substrate support (111) [fig 2 & 0018]; a confinement plate (baffle plate, 105) coupled to the chamber liner (104/108) [fig 2 & 0020]; and a shield ring (shield ring, 117) coupled to the substrate support (111) and movable with the substrate support (111), wherein the shield ring (117) is disposed between the confinement plate (105) and the substrate support (111) [fig 2 & 0022]. 
	Fink does not specifically teach a plurality of ground straps that are coupled to the shield ring at a first end and a conductive structure at a second end. 
	Kadkhodayan teaches a plurality of ground straps (at least one flexible coated member, 246) that are coupled to the shield ring (conductor ring, 222) at a first end (see fig 1 and 5) and to a conductive structure (electrically conductive part) at a second end (see fig 1 and 5) [fig 1, 5 & 0022].
	Fink and Kadkhodayan are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the process chamber of Fink with a plurality of ground straps coupled to the shield ring and a conductive structure, as in Kadkhodayan, because such a configuration provides a short RF return path for plasma, while allowing the substrate support assembly to move vertically within the chamber [Kadkhodayan – 0022].
Fink modified by Kadkhodayan does not specifically teach the conductive structure is the confinement plate.
Li teaches a conductive structure (conductor) is the confinement plate (perforated plasma confinement ring, 222) [fig 3 & 0029].
Modified Fink and Li are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the conductive structure of modified Fink to be the confinement plate, as in Li, to allow for the confinement plate to be coupled to ground in order to substantially remove electrons from the plasma and the plasma density is reduced, thereby increasing ion energy to produce a better etch [Li – 0020].
The limitations “configured to move vertically from a first position to a second position, wherein the second position is closer to the showerhead than the first position” and “to maintain electrical connection between the substrate support and the chamber liner while the substrate support is in the first position and the second position” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 17:
	Fink teaches a lower liner (bellows shield, 115) coupled to the substrate support (111) and disposed about the substrate support (111), wherein in the second position, the lower liner (115) is disposed between the shield ring (117) and the confinement plate (105) and an outer diameter of the lower liner (115) is less than (see fig 2) an inner diameter of the confinement plate (105) [fig 2 & 0021-0022]. 
Regarding claim 18:
The limitations “wherein in the first position, the substrate support is about 3.0 inches to about 5.0 inches from the showerhead, and wherein in the second position, the substrate support is about 0.2 inches to about 1.0 inches from the showerhead” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claim(s) 2-5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2004/0182833) in view of Kadkhodayan et al (US 2009/0200269) and Li et al (US 2001/0000104) as applied to claims 1, 6-7, 15, and 17-18 above, and further in view of Balakrishna et al (US 8,075,728) with evidentiary support provided by Park et al (US 2009/0280040).
The limitations of claims 1, 6-7, 15, and 17-18 have been set forth above.
Regarding claim 2:
	Modified Fink does not specifically teach the confinement plate includes an inner plate coupled to an outer plate, wherein the plurality of slots includes a plurality of inner radial slots disposed in the inner plate and a plurality of outer radial slots disposed in the outer plate. 
	Balakrishna teaches a confinement plate (flow equalizer plate, 202) includes an inner plate (inner region, 206) coupled to an outer plate (outer region, 208), wherein the plurality of slots (plurality of contiguous slots, 212) includes a plurality of inner radial slots (212 in 206) disposed in the inner plate (206) and a plurality of outer radial slots (212 in 208) disposed in the outer plate (208) [fig 2B & col 3, lines 34-56].
	Although Balakrishna does not specifically teach the inner plate and the outer plate are separable structures, it would have been obvious to one having ordinary skill in the art before the effective filing date to make said structures separable, since it has been held that making a formerly integral structure separable involves only routine skill in the art [MPEP 2144.04].
Modified Fink and Balakrishna are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of slots of the confinement plate of modified Fink to be arranged as in Balakrishna to correct flow asymmetries due to exhaust port location [Balakrishna - col 5, lines 1-7].
Regarding claim 3:
	Modified Fink does not specifically teach the plurality of outer radial slots have lengths that vary and the plurality of inner radial slots have lengths that are uniform. 
	Balakrishna teaches a plurality of outer radial slots (212 in 208) have lengths that vary and the plurality of inner radial slots (212 in 206) have lengths that are uniform (slot configuration of 206 and 208 may be switched - “It is also contemplated that the inner region 206 may be perforated while the outer region 208 may be solid”) [col 3, lines 43-45]. Such a configuration may be seen in Park (see fig 2c vs 2b) [Park - fig 2b-2c].
Modified Fink and Balakrishna are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of slots of the confinement plate of modified Fink to be arranged as in Balakrishna to correct flow asymmetries due to exhaust port location [Balakrishna - col 5, lines 1-7].
Regarding claim 4:
	Modified Fink does not specifically teach a length of each one of the plurality of inner radial slots is greater than a length of each one of the plurality of outer radial slots.
Balakrishna teaches a length of each one of the plurality of inner radial slots is greater than a length of each one of the plurality of outer radial slots (the greatest radial width portion of the inner region 206 is smaller than the greatest width portion of the outer region 208 [fig 2B & col 3-4, lines 63-9]. It is noted that the slot configuration of 206 and 208 may be switched - “It is also contemplated that the inner region 206 may be perforated while the outer region 208 may be solid”) [col 3, lines 43-45]. Such a configuration may be seen in Park (see fig 2c vs 2b) [Park - fig 2b-2c].
Modified Fink and Balakrishna are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of slots of the confinement plate of modified Fink to be arranged as in Balakrishna to correct flow asymmetries due to exhaust port location [Balakrishna - col 5, lines 1-7].
Regarding claim 5:
Although modified Fink (Balakrishna) does not specifically teach “the inner plate comprises a plurality of inner plate segments that are coupled to the outer plate”, it would have been obvious to one having ordinary skill in the art before the effective filing date to make said structures separable, since it has been held that making a formerly integral structure separable involves only routine skill in the art [MPEP 2144.04].
Regarding claim 19:
	Modified Fink does not specifically teach the confinement plate includes an inner portion having a plurality of inner radial slots and an outer portion having a plurality of outer radial slots, wherein the plurality of outer radial slots have lengths that vary. 
Balakrishna teaches a confinement plate (flow equalizer plate, 202) includes an inner portion (inner region, 206) having a plurality of inner radial slots (212 in 206) and an outer portion (outer region, 208) having a plurality of outer radial slots (212 in 208), wherein the plurality of outer radial slots have lengths that vary (slot configuration of 206 and 208 may be switched - “It is also contemplated that the inner region 206 may be perforated while the outer region 208 may be solid”) [col 3, lines 43-45]. Such a configuration may be seen in Park (see fig 2c vs 2b) [Park - fig 2b-2c].
Modified Fink and Balakrishna are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of slots of the confinement plate of modified Fink to be arranged as in Balakrishna to correct flow asymmetries due to exhaust port location [Balakrishna - col 5, lines 1-7].
Regarding claim 20:
Modified Fink teaches a pump port (pump opening, 109) disposed in the chamber body on one side of the substrate support (see fig 2) [Fink - fig 2 & 0018], wherein the plurality of outer radial slots (212 in 208) of the confinement plate (202) have lengths that are shorter proximate a side of the confinement plate proximate the pump port and lengths that are longer on a side of the confinement plate away from the pump port (see fig 3A-3B) (slot configuration of 206 and 208 may be switched - “It is also contemplated that the inner region 206 may be perforated while the outer region 208 may be solid”) [Balakrishna - col 3, lines 43-45]. Such a configuration may be seen in Park (see fig 2c vs 2b) [Park - fig 2b-2c].
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2004/0182833) in view of Kadkhodayan et al (US 2009/0200269) and Li et al (US 2001/0000104) as applied to claims 1, 6-7, 15, and 17-18 above, and further in view of Brown et al (US 2003/0029568).
The limitations of claims 1, 6-7, 15, and 17-18 have been set forth above.
Regarding claim 8:
	Modified Fink does not specifically teach the shield ring includes an inner wall, a ledge extending radially outward from the inner wall, and an outer wall extending upward from the ledge, wherein a gas flow path extends around the shield ring between the outer wall of the shield ring and the chamber liner, without extending through the shield ring
	Brown teaches the shield ring (244/248) includes an inner wall (wall of 244), a ledge (center portion, 262) extending radially outward from the inner wall (wall of 244), and an outer wall (lip, 264) extending upward from the ledge (center portion, 262), wherein a gas flow path extends around the shield ring between the outer wall of the shield ring and the chamber liner, without extending through the shield ring (see fig 2) [fig 2, 6 & 0032]. 
Modified Fink and Brown are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the shield ring of modified Fink with the shield ring of Brown to prevent plasma from leaving the processing region [Brown – 0032].
Regarding claim 16:
	Modified Fink teaches a plasma confinement ring (baffle assembly, 201) disposed within the chamber liner (104/108) proximate the showerhead (122) to confine a plasma therein [Fink - fig 2 & 0026].
	Modified Fink does not specifically teach when in the second position, an inner wall of the shield ring is disposed within the plasma confinement ring. 
	Brown teaches when in the second position (see fig 2), an inner wall of the shield ring (upper shield, 240) is disposed within the plasma confinement ring (244/248) [fig 2, 6 & 0032].
Modified Fink and Brown are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the shield ring of modified Fink with the shield ring of Brown to prevent plasma from leaving the processing region [Brown – 0032].
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2004/0182833) in view of Kadkhodayan et al (US 2009/0200269), Li et al (US 2001/0000104), and Brown et al (US 2003/0029568) as applied to claims 8 and 16 above, and further in view of Yamamoto (US 2011/0226181).
The limitations of claims 8 and 16 have been set forth above.
Regarding claim 9:
	Modified Fink does not specifically teach a shield ring cover made of a ceramic material disposed on the ledge of the shield ring. 
	Yamamoto teaches a shield ring cover (ring-shaped cover ring, 76) made of a ceramic material (made of a ceramic material such as alumina or aluminum nitride) disposed on the ledge of the shield ring (upper surface of edge ring 58) [fig 2, 4 & 0059].
Modified Fink and Yamamoto are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the shield ring of modified Fink to comprise a shield ring cover, as in Yamamoto, to prevent a film from being attached [Yamamoto - 0059].
Claim(s) 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2004/0182833) in view of Kadkhodayan et al (US 2009/0200269), Li et al (US 2001/0000104), and Balakrishna et al (US 8,075,728) with evidentiary support provided by Park et al (US 2009/0280040).
Regarding claim 10:
Fink teaches a process kit for use in a process chamber (101) [fig 2 & 00026], comprising: a chamber liner (104/108) having a tubular body with an upper portion (upper liner, 104) and a lower portion (lower liner, 108) [fig 2 & 0018]; a confinement plate (baffle plate, 105) coupled to the lower portion of the chamber liner (108) and extending radially inward (see fig 2) from the chamber liner (104/108) [fig 2 & 0020]; and a shield ring (shield ring, 117) disposed within the chamber liner (104/108) [fig 2 & 0022].
	Fink does not specifically teach a plurality of ground straps that are coupled to the shield ring at a first end and a conductive structure at a second end. 
	Kadkhodayan teaches a plurality of ground straps (at least one flexible coated member, 246) that are coupled to the shield ring (conductor ring, 222) at a first end (see fig 1 and 5) and a conductive structure (electrically conductive part) at a second end (see fig 1 and 5) [fig 1, 5 & 0022].
	Fink and Kadkhodayan are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the process kit of Fink with a plurality of ground straps coupled to the shield ring and a conductive structure, as in Kadkhodayan, because such a configuration provides a short RF return path for plasma, while allowing the substrate support assembly to move vertically within the chamber [Kadkhodayan – 0022].
Fink modified by Kadkhodayan does not specifically teach the conductive structure is the confinement plate.
Li teaches a conductive structure (conductor) is the confinement plate (perforated plasma confinement ring, 222) [fig 3 & 0029].
Modified Fink and Li are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the conductive structure of modified Fink to be the confinement plate, as in Li, to allow for the confinement plate to be coupled to ground in order to substantially remove electrons from the plasma and the plasma density is reduced, thereby increasing ion energy to produce a better etch [Li – 0020].
Fink modified by Kadkhodayan and Li does not specifically teach the confinement plate includes an inner portion having a plurality of inner radial slots and an outer portion having a plurality of outer radial slots, wherein the plurality of outer radial slots have lengths that vary.
Balakrishna teaches a confinement plate (flow equalizer plate, 202) includes an inner portion (inner region, 206) having a plurality of inner radial slots (212 in 206) and an outer portion (outer region, 208) having a plurality of outer radial slots (212 in 208), wherein the plurality of outer radial slots have lengths that vary (slot configuration of 206 and 208 may be switched - “It is also contemplated that the inner region 206 may be perforated while the outer region 208 may be solid”) [col 3, lines 43-45]. Such a configuration may be seen in Park (see fig 2c vs 2b) [Park - fig 2b-2c].
Modified Fink and Balakrishna are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of slots of the confinement plate of modified Fink to be arranged as in Balakrishna to correct flow asymmetries due to exhaust port location [Balakrishna - col 5, lines 1-7].
The limitations “movable between the upper portion of the chamber liner and the lower portion of the chamber liner” and “to maintain electrical connection between the shield ring and the chamber liner when the shield ring moves” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 11:
	Fink teaches a plasma confinement ring (baffle assembly, 201) coupled to or resting on the upper portion of the chamber liner (104) [fig 2 & 0026].
Regarding claim 14:
	Modified Fink teaches the shield ring (222) includes an inner wall (inner wall of 222), a ledge (bottom of 222) extending radially outward from the inner wall (inner wall of 222), and an outer wall (outer wall of 222) extending upward from the ledge (bottom of 222), wherein the ledge (bottom of 222) includes a plurality of openings (fastener holes, 272) to facilitate coupling the shield ring (222) to the plurality of ground straps (246) [Kadkhodayan - fig 2, 5 & 0022, 0043]. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2004/0182833) in view of Kadkhodayan et al (US 2009/0200269), Li et al (US 2001/0000104), and Balakrishna et al (US 8,075,728) as applied to claims 10-11 and 14 above, and further in view of Jung (US 2004/0072426).
The limitations of claims 10-11 and 14 have been set forth above.
Regarding claim 12:
	Modified Fink teaches the plasma confinement ring (baffle assembly, 201) includes a tubular body (see fig 2) [Fink – fig 2 & 0026].
	Modified Fink does not specifically teach the plasma confinement ring includes an upper flange extending radially outward from an upper surface of the tubular body, and wherein the upper flange rests on an upper inner notch of the chamber liner. 
	Jung teaches a plasma confinement ring (125) includes an upper flange extending radially outward from an upper surface of the tubular body (see fig 1), and wherein the upper flange rests on an upper inner notch (notch of 124) of the chamber liner (122-124) [fig 1 & 0019, 0023].
Modified Fink and Jung are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma confinement ring of modified Fink to include an upper flange, as in Jung, because flanges are effective coupling structures [Fink – fig 1].  A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 2144.04].
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 2004/0182833) in view of Kadkhodayan et al (US 2009/0200269), Li et al (US 2001/0000104), and Balakrishna et al (US 8,075,728) as applied to claims 10-11 and 14 above, and further in view of Brown et al (US 2003/0029568).
The limitations of claims 10-11 and 14 have been set forth above.
Regarding claim 13:
	Modified Fink does not specifically disclose the shield ring includes an inner wall and an outer wall, and wherein when the shield ring is in an upper position, the plasma confinement ring extends between the inner wall and the outer wall and when the shield ring is in a lower position, the plasma confinement ring does not extend between the inner wall and the outer wall. 
	Brown teaches a shield ring (244/248) includes an inner wall (wall of 244) and an outer wall (lip, 264), and wherein when the shield ring is in an upper position, the plasma confinement ring extends between the inner wall and the outer wall (see fig 2) and when the shield ring is in a lower position, the plasma confinement ring does not extend between the inner wall and the outer wall (see fig 6) [fig 2, 6 & 0032].
Modified Fink and Brown are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the shield ring of modified Fink with the shield ring of Brown to prevent plasma from leaving the processing region [Brown – 0032].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koshiishi et al (US 5,919,332) and Furuya et al (US 2006/0100825) teach a process kit [fig 11 and 1, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718